Motion Granted, Appeal Dismissed, and Memorandum Opinion filed
November 2, 2021.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-21-00527-CV


     KENYETTA HARDY, INDIVIDUALLY, AND AS ANTICIPATED
     REPRESENTATIVE OF THE ESTATE OF TOBIAS JOHNSON,
                   DECEASED, Appellant

                                       V.

    RECORDS LABEL, LLC; NO STRESS ENTERTAINMENT, LLC;
STAYVE JEROME THOMAS; BOSS HOGG OUTLAWZ MANAGEMENT,
 L.L.C.; BARRON STUDIOS; 713 MEDIA GROUP, LLC; WESLEY ERIC
 WESTON, JR.; WIRE ROAD STUDIOS, LLC; SUGAR HILL STUDIOS,
   LLC; SONY MUSIC ENTERTAINMENT; AND MARSHALL ERIK
                     SUDDERTH, Appellees

                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-27909


                         MEMORANDUM OPINION

      This is an appeal from an order signed August 25, 2021 dismissing claims
pursuant to Texas Rule of Civil Procedure 91a. On October 5, 2021, appellant filed
a motion to withdraw the appeal. See Tex. R. App. P. 42.1(a)(1). The motion is
granted, and the appeal is dismissed.



                                  PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                        2